           Case 1:18-cr-00167-KMW Document 80 Filed 06/23/20 Page 1 of 5


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: June 23, 2020
UNITED STATES OF AMERICA


                                                                   18-CR-167 (KMW)
                 -v.-
                                                                  OPINION & ORDER
LAMAR MOORE,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Lamar Moore has moved to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Defendant seeks compassionate release, claiming that his medical conditions

place him at a high risk of suffering severe illness should he contract COVID-19. The

Government opposes his motion. Because Defendant’s offense was very serious, and because

Defendant presents a high likelihood of recidivism, Defendant’s motion is DENIED.



                                              BACKGROUND

        On October 2, 2018, Defendant pled guilty to one count each of being a felon in

possession of a firearm, trafficking firearms, and conspiring to distribute marijuana. (ECF No.

37.) This Court sentenced Defendant at the bottom of his Sentencing Guideline level, a total of

151 months’ imprisonment. (ECF No. 64.) Defendant is serving his sentence at the Federal

Correctional Institution, Hazelton, in West Virginia (“FCI Hazelton”).

        On April 13, 2020, Defendant wrote to the Warden of FCI Hazelton (the “Warden”),

requesting that the Bureau of Prisons (“BOP”) file a motion for compassionate release on

Defendant’s behalf. The Warden denied Defendant’s request on April 21, 2020. (ECF No. 75-
          Case 1:18-cr-00167-KMW Document 80 Filed 06/23/20 Page 2 of 5



1.)

        On May 28, 2020, this Court received Defendant’s pro se letter motion for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A), dated April 30, 2020. (ECF No. 73.) The

Government filed its brief in opposition to defendant’s motion on May 29, 2020. (ECF No. 75.)

Defendant’s reply brief was received and docketed on June 19, 2020. (ECF No. 78.)



                                      LEGAL STANDARD

        Because Defendant is proceeding pro se, his submissions are “construed liberally and

interpreted to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (citation and quotation marks omitted).

        Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of the

Director of the BOP, or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” Id.

        A court may reduce a defendant’s sentence only if the court finds that “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). In

making this determination, the court must consider the “the factors set forth in [18 U.S.C.

§ 3553(a)] to the extent that they are applicable.” Id. § 3582(c)(1)(A).

        Congress has delegated responsibility to the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.


                                                 2
          Case 1:18-cr-00167-KMW Document 80 Filed 06/23/20 Page 3 of 5



§ 994(t)). The Sentencing Commission has determined that a defendant’s circumstances meet

this standard when the defendant is “suffering from a terminal illness” or a “serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

The standard is also met if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” Id. cmt. n.1(D).      Following the passage of

the First Step Act, courts may independently determine whether such “other reasons” are present

in a given case, without deference to the determination made by the BOP. See United States v.

Lisi, No. 15-CR-457, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (Failla, J.).

       In addition, the Sentencing Commission has determined that a court should reduce a

defendant’s sentence only after determining that “[t]he defendant is not a danger to the safety of

any other person or to the community.” U.S.S.G. § 1B1.13(2).



                                           DISCUSSION

       Defendant’s motion is properly before the Court because more than 30 days have passed

from the date of the Warden’s receipt of Defendant’s request that the Warden seek

compassionate release on Defendant’s behalf.

       The Court assumes that, in the context of the COVID-19 pandemic, Defendant’s medical

conditions of hypertension and asthma constitute an extraordinary and compelling reason for

granting Defendant compassionate release.

       Nonetheless, the Court finds that releasing Defendant would be contrary to the

Sentencing Commission’s directive that courts should deny compassionate release to defendants

who pose a danger to the community. As the Court stated at sentencing, Defendant’s offenses of

conviction, which involved possessing and trafficking AR-15 rifles and selling drugs, were


                                                  3
         Case 1:18-cr-00167-KMW Document 80 Filed 06/23/20 Page 4 of 5



“extraordinarily serious.” (ECF No. 69 at 17.) Defendant is a “career criminal” who has

committed numerous serious offenses involving firearms, narcotics, and violence. (Id. at 18;

Presentence Investigation Report at 9–11, ECF No. 44.) Defendant committed the offenses for

which he is presently serving his sentence when he was on parole, following an eleven-year

sentence for violating New York law by criminally possessing five or more firearms and

committing assault in the second degree. (Id.) Based on Defendant’s history of serious crime,

and committing crimes while he was on parole, the Court found there was a “serious likelihood”

that Defendant would “be a recidivist.” (ECF No. 69 at 18.) With these same concerns in mind,

the Court finds that Defendant would pose a danger to his community were he to be released.

       Some of the factors under 18 U.S.C. § 3553 weigh in Defendant’s favor. For instance,

reducing Defendant’s sentence might better “provide the defendant with needed . . . medical

care” were he to contract COVID-19, and Defendant’s “history and characteristics” include a

difficult childhood in an impoverished, crime-ridden neighborhood. See 18 U.S.C. § 3553(a)(1),

(2)(D). But § 3553 also requires the Court to consider “the need for the sentence imposed to

reflect the seriousness of the offense,” “to afford adequate deterrence to criminal conduct,” and

“to protect the public from further crimes of the defendant.” Id. § 3553(2)(B)–(D). Here, the

factors that favor Defendant are outweighed by the seriousness of Defendant’s conduct, as well

as the high likelihood that Defendant would commit further offenses were he to be released early.



                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion for a reduction of his sentence under

§ 3582(c)(1)(A) is DENIED. The Clerk of Court is respectfully directed to mail a copy of this

Opinion and Order to Defendant.

       SO ORDERED.


                                                 4
        Case 1:18-cr-00167-KMW Document 80 Filed 06/23/20 Page 5 of 5



Dated: New York, New York
       June 23, 2020                            /s/ Kimba M. Wood
                                                 KIMBA M. WOOD
                                              United States District Judge




                                      5
